Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 2/15/2022 has been entered.  Claims 3, 33 and 37 are amended.  New claim 71 was added.  Claim 69 has been cancelled.  Claims 1-4, 7, 14, 18, 23, 25, 29, 33, 37, 50, 56, 58, 63, 65, 67, 68, 70 and 71 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

The information disclosure statement filed 2/18/202022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 18, 25, 29, 37 and 71 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Meinard et al. (US 5,945,113; August 31, 1999).
Applicant claims a stable, self-dispersible, low foaming solid formulation comprising an effective amount of a pesticide, an effective amount of an anti-foaming agent and effective amount of an effervescent system. 
Meinard et al. disclose granules comprising 10-12% sodium carbonate, 10-12% citric acid, wetting agents, 0.1% antifoaming agent and 34.5% deltamethrin (Examples 3-5). 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 7, 14, 18, 25, 29, 33, 37, 50, 56, 67, 68, 70 and 71 are rejected under 35 U.S.C. 103(a) as being unpatentable over Graber et al. (US 6,255,254; July 3, 2001).
Applicant’s Invention
Applicant claims a stable, self-dispersible, low foaming solid formulation comprising an effective amount of a pesticide, an effective amount of an anti-foaming agent and effective amount of an effervescent system.  (claims 1, 3, 4, 7, 14, 18, 25, 29, 33, 37, 68, 69 and 71)
Applicant also claims fertilizer comprising the low foaming formulation of claim 1 and a fertilizer.  (claim 50)
Applicant also claims an end use product comprising the low foaming formulation of claim 1 and water.  (claim 56)
Applicant also claims a package comprising the low foaming formulation of claim 1 wherein the package is impermeable to moisture. (claim 67)
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 1, 3, 4, 7, 14, 18, 29, 33, 37, 50, 56, 67, 68 and 71 of the instant application, Graber et al. teach a solid concentrated composition in the form of granules that can be diluted with water (abstract).  The amount of the active material in the granule is between 5-100% and the active materials include herbicides, fungicides and insecticides (column 5, lines 43-52; limitations of claim 1, 29, 68 and 71).  The granules include a wetting agent, a dispersing agent, an effervescent agent and a vehicle that is compatible with water (column 6, lines 14-29; limitation of claims 3, 4 and 7).  Wetting agents and dispersing agents are selected from alkyl aryl napthalenesulphonates, polycondensates of ethylene oxide and fatty alcohols, lignosulfonates, alkyl sulphonates with formaldehyde and salts of phenolsulphonic acids (column 6, lines 30-48).  The effervescent agents consist of a pair of products including a base alkali metal carbonate and a weak acid wherein the ratio of acid to base is 0.3 to 2 (column 6, lines 49-59; limitation of claim 18).  The amount of the effervescent agent ranges from 0-80% of the formulation (column 7, lines 49-50).  Vehicles used include solid fertilizers, silica, sugars and starches (column 6, lines 60-67; limitation of claims 37 and 50).  The water-dilutable formulations also include anti-foaming agents (column 7, lines 34-38).  Further granulation aids include liquids such as polyethylene glycol (column 7, lines 10-42; limitation of claim 33).  The dilutable granules further include water which aids in shaping the formulation (column 7, line 66 through column 8, line 49; limitation of claim 70).  The formulations are placed in containers which are impermeable such as those composed of aluminum (column 10, lines 49-56; limitation of claim 67).  Example 3 shows a formulation comprising the specific active fosetyl-Al with ethoxylated alkylphenol, lignosulfonate and silicone oil.  Formulations made with 5.7-6.5% anti-foaming agent (based on final granule weight), precipitated silica, are disclosed (Example 2; limitation of claim 71).


Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Graber et al. does not teach the formulation in the form of a granule comprising an anti-foaming agent, however, the water-dilutable formulations are taught to include anti-foaming agents.
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill in the art to use the teachings of Graber et al. and formulate a composition comprising a pesticide, an anti-foaming agent, and effervescence system with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Graber et al. to formulate a composition comprising a pesticide, an effervescence system and further add an anti-foaming agent to reduce foaming during dilution of the granule.  

Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive.  
Applicant argues that Graber et al. does not suggest that effervescent granules may be prepared using wet granulation.  The Examiner is not persuaded by this argument because Graber teaches granules are also prepared as dispersible granules by adding water in amounts from 1-20% before drying to obtain the granules of the invention.  Furthermore, claim 1 is directed to a product rather than a product by process claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).


 	Claims 58, 63 and 65 are rejected under 35 U.S.C. 103(a) as being unpatentable over Graber et al. (US 6,255,254; July 3, 2001).
Applicant’s Invention
Applicant claims a method of controlling a disease caused phytopathogenic fungi, controlling undesired vegetation or unwanted insects comprising contacting a composition comprising an effective amount of a pesticide, an effective amount of an anti-foaming agent and effective amount of an effervescent system on the plant, plant propagation material or the locus (claim 58).
Applicant also claims method of preparing a solid formulation by mixing a composition comprising an effective amount of a pesticide, an effective amount of an anti-foaming agent and effective amount of an effervescent system and granulating the mixture to obtain granules (claim 63).
Applicant a method of preparing a solid formulating comprising mixing a composition comprising an effective amount of a pesticide, an effective amount of an anti-foaming agent and effective amount of an effervescent system and milling the mixture to obtain a powder (claim 65).

Determination of the scope and the content of the prior art

(MPEP 2141.01)
With respect to claims 58, 63 and 65 of the instant application, Graber et al. teach a solid concentrated composition in the form of granules that can be diluted with water (abstract).  The formulations are applied to protect plants from weeds by applying the formulations in a tank mixture by spraying the area being cultivated (column 1, line 59 through column 2, line 14; limitation of claim 58).  The amount of the active material in the granule is between 5-100% and the active materials include herbicides, fungicides and insecticides (column 5, lines 43-52; limitations of claim 1, 29 and 68).  The granules include a wetting agent, a dispersing agent, an effervescent agent and a vehicle that is compatible with water (column 6, lines 14-29; limitation of claims 3, 4 and 7).  Vehicles used include solid fertilizers, silica, sugars and starches (column 6, lines 60-67; limitation of claims 37 and 50).  The water-dilutable formulations also include anti-foaming agents (column 7, lines 34-38).  The concentrated compositions are formulated from powders comprising the ingredients that are moistened, shaped and dried (column 1, lines 31-48).  Processes of forming particles, preferably wettable powders and dispersible granules comprising the same ingredients are taught (column 2, lines 35-53; column 6, lines 3-11; column 7, line 66 through column 7, line 3).  To obtain powders the ingredients a mixed with suitable mixers with additional substances, optionally impregnated on porous vehicle and the mixture is than milled with mill or other suitable grinders (column 8, lines 4-7; limitation of claim 65).  To obtain granules the wettable powders are moistened with water, extruded to form granules or processed by fluid bed granulation, dry agglomeration granulation (when effervescent agents are used) or spray granulation (column lines 8-57; limitation of claim 63).


Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Graber et al. does not teach the formulation in the form of a granule comprising an anti-foaming agent, however, the water-dilutable formulations are taught to include anti-foaming agents.
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill in the art to use the teachings of Graber et al. and make a composition comprising a pesticide, an anti-foaming agent, and effervescence system and use it in a method of controlling undesired weeds with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Graber et al. to formulate a composition comprising a pesticide, an effervescence system and further add an anti-foaming and apply it to a cultivated field.
It would have been prima facie obvious to one of ordinary skill in the art to use the teachings of Graber et al. and make a composition comprising a pesticide an anti-foaming agent and effervescence system by mixing the ingredients and milling to make a powder with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Graber et al. to make a powder comprising a composition comprising a pesticide, an effervescence system further add an anti-foaming by mixing the ingredient and milling to obtain a powder.
It would have been prima facie obvious to one of ordinary skill in the art to use the teachings of Graber et al. and make a composition comprising a pesticide an anti-foaming agent and effervescence system by mixing the ingredients and granulating to make a granule with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Graber et al. to make a granule comprising a composition comprising a pesticide, an effervescence system and further add an anti-foaming by mixing the ingredients and granulating to obtain a granule.

Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Graber et al. (US 6,255,254; July 3, 2001), as applied to claims 1, 3, 4, 7, 14, 18, 29, 33, 37, 50, 56, 67, 68 and 71 in view of Knieriem et al. (US 9,980,481; previously published March 19, 2015).
Applicant’s Invention
Applicant claims a stable, self-dispersible, low foaming solid formulation comprising an effective amount of a pesticide, an effective amount of an anti-foaming agent and effective amount of an effervescent system.  
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Graber et al. are addressed in the above 103 rejection.  
Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Graber et al. does not teach the anti-foaming agent is a solid silicone anti-foamer.  It is for this reason that Knieriem et al. is joined.
Knieriem et al. teach methods of preparing granules comprising pesticidal ingredients (abstract).  The granules are prepared by adding silfoam SRE and silicon emulsion with a solid content of 33% to the formulations during the granulation step (column 9, lines 20-52).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Both Graber et al. and Knieriem et al. teach methods of making pesticide granules.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Graber et al. and Knieriem et al. formulate a composition comprising a pesticide, silicone anti-foaming agent and effervescence system with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Graber et al. and Knieriem et al. to formulate a composition comprising a pesticide, an effervescence system and select a silicone anti-foaming agent to reduce foaming since Knieriem et al. teach that the silicone anti-foaming agents can be added to granule formulations during granulation which would save time in the process of preparation.  

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



 /JOHANN R RICHTER/          Supervisory Patent Examiner, Art Unit 1617